its effects are not readily ascertainable." D.R. Horton, 120 Nev. at 554, 96
                P.3d at 1162. Often, procedural unconscionability includes "the use of fine
                print or complicated, incomplete or misleading language that fails to
                inform a reasonable person of the contractual language's consequences."
                Id.   Substantive unconscionability concerns the "one-sidedness of the
                contract terms." Id. at 554, 96 P.3d at 1162-63. The focus is on whether
                there are "terms that are oppressive." Gonski, 126 Nev. at , 245 P.3d at
                1169 (internal quotations omitted). The degree of procedural or
                substantive unconscionability required to invalidate an agreement is
                analyzed on a sliding scale; the stronger a showing of either procedural or
                substantive unconscionability, the less evidence is required for the other.
                Gonski v. Second Judicial Dist. Court, 126 Nev.          , 245 P.3d 1164,
                1169-70 (2010).
                             Having reviewed the briefs and appendices on appeal, we
                conclude that the district court erred by ruling that the arbitration
                agreement was unconscionable. The arbitration agreement was a
                separate document that required the parties' signatures at the end. The
                agreement explained what arbitration entailed and that agreeing to
                arbitration meant forgoing a jury trial in court, and specifically stated that
                the agreement was optional and that a refusal to sign the arbitration
                agreement would not affect treatment availability. As a result, the
                arbitration agreement was not unconscionable, particularly because the
                agreement was optional and respondents could have refused to sign the
                agreement.
                             The fact that the agreement was optional also negates the
                district court's primary concern that the document was presented for
                signature the day after the patient was admitted, as a refusal to sign the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
agreement would not have resulted in a refusal of treatment.
Additionally, while the lack of an explanation of the costs of arbitration
within the document is relevant to the determination of unconscionability,
we conclude that this was insufficient to meet the requirements for
unconscionability.     D.R. Horton, 120 Nev. at 558, 96 P.3d at 1165.
Likewise, the circumstances surrounding the execution of the agreement
relied upon by respondents do not demonstrate unconscionability.
Therefore, we conclude that the arbitration agreement is valid and
enforceable. Accordingly, we
                ORDER the order of the district court REVERSED AND
REMAND this matter to the district court for proceedings consistent with
this order. 1




                                           Gibbons




                                           Douglas


                                           C.1                           J.
                                           Saitta




      'As appellant did not challenge on appeal the district court's ruling
concerning which parties were subject to the arbitration agreement, we do
not address that issue.




                                     3
cc:   Hon. Nancy L. Allf, District Judge
      Lansford W. Levitt, Settlement Judge
      Marquis Aurbach Coffing
      Rourke Law Firm
      James R. Christensen
      Maddox, Isaacson & Cisneros, LLP
      Robert C. Maddox & Associates/Reno
      Eighth District Court Clerk




                                   4